Title: To Thomas Jefferson from François Adriaan Van der Kemp, 28 December 1825
From: Van der Kemp, François Adriaan
To: Jefferson, Thomas

My Dear and high Respected Sir.Oldenbarneveld
28 Dec. 1825.Your unexpected favour of Nov. 30 was highly gratifying—I am too much acquainted with the infirmities of old age, to presume or even to wish, that my insignificant lines should be punctually attended to—It is more than enough if now and then I may be informed of your welfare—and it is with deep regret, I saw—you suffered so long under such a severe indisposition—which—I thank my God, that it is again abated. I suffer continually under excruciating head-ache—which but seldom leaves me three days, and it’s disagreable associate, an obstinate obstipation, which even by medical aid cannot be removed—But—to be remembered now and then by a Jefferson and Adams is more than a compensation. I received from the latter last week a most affectionate Letter—but dictated by Him, as he is not longer able to write—even his name—as with great difficulty—on the cover—while you can perform this task in such an elegant manner, as ever before. To me it is as difficult, as to read—and yet—I can not give it up—as manual labour in my garden is out of question. For the rest comfort and health uninterrupted, remain my lot.I would not have troubled you with so many lines on the actual state of my health, had you not hinted at my silence upon it. I give your thanks to my friend Vicede—I flatter myself that in former days you might have considered to possess some worth in a political view. I cordially congratulate you with the success of your university—without you, a long period might have passed away, before Virginia should have enjoy’d such an institution—This alone must endear your name to your native state—more so, as your neighbouring states may share in its benefits—These, no doubt must be the fruits of a liberal plan.I was informed by my son—that Carey expects Lourens  bÿ the ship the Delaware from London—I am impatiently waiting for its perusal, and then communicate to you my opinion about it. I shall not be surprised—if it throws a new lustre upon the intricate subject of matter and spirit. I perused lately a part of Eddoes sermons with peculiar satisfaction, tho’ not much inclined to peruse works of Polemic Theology. May this our globe at a certain epoch not be ameliorated, and we—its Inhabitants—of a superior excellence than we now possess? may not immortality be extended to all living creatures—so that, as Dante says—the worm is to become an Angelic Butterfly? Who could not wish to witness such a period? I—although I am not weary of my actual existence—having enjoy’d so much good, have—if I know my own heart, not one lurking wish—to see it long protracted—but might it not happen, my Dear Sir! that: when that frightful messenger knocked at the door, I should solicit him with Aesop’s Labourer to assist me in laying my heavy bundle once more on my shoulders? but one thing I know with  certainty, that I can never forget your numerous kindnesses, on which I had no claim, and that shall remain for ever with the sincerest gratitudeMy Dear and High Respected Sir! Your obliged and affectionateFr. Adr. van der Kemp